            Case 1:21-cv-02177 Document 1 Filed 08/16/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


THE DISTRICT OF COLUMBIA, for the use and
benefit of JW & ASSOCIATES OF
LAKELAND (SAFETY), LLC, a Florida
limited liability company,
4697 Lathloa Loop,
Lakeland, FL 33811

      Plaintiff,                                   Civil Action No. 21-2177


vs.

LIBERTY MUTUAL INSURANCE COMPANY,
BERKSHIRE HATHAWAY SPECIALTY
INSURANCE COMPANY, FIDELITY AND
DEPOSIT COMPANY OF MARYLAND,
ZURICH AMERICAN INSURANCE COMPANY,
and NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA,

      Defendants.
                                                        /

                                       COMPLAINT

      Plaintiff, DISTRICT OF COLUMBIA, for the use and benefit of JW & ASSOCIATES OF

LAKELAND (SAFETY), LLC, a Florida limited liability company, sues Defendants LIBERTY

MUTUAL INSURANCE COMPANY, BERKSHIRE HATHAWAY SPECIALTY INSURANCE

COMPANY, FIDELITY AND DEPOSIT COMPANY OF MARYLAND, ZURICH AMERICAN

INSURANCE COMPANY and NATIONAL UNION FIRE INSURANCE COMPANY OF

PITTSBURGH, PA, and alleges:

                                  Jurisdictional Statement

      This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(1).




                                          Page 1 of 7
               Case 1:21-cv-02177 Document 1 Filed 08/16/21 Page 2 of 7




                                     Jurisdictional Allegations

          1.    This action is brought in the name of the District of Columbia for the use and benefit

of JW & ASSOCIATES OF LAKELAND (SAFETY), LLC (“JW” or “Plaintiff”) to recover

amounts due pursuant to a payment bond under the provisions of D.C. Code § 2-201.02.

          2.    Plaintiff is a Florida limited liability company with its principal place of business

being located at 4697 Lathloa Loop, Lakeland, Florida.

          3.    Defendant LIBERTY MUTUAL INSURANCE COMPANY is a Massachusetts

corporation that maintains its principal place of business at 175 Berkeley Street, Boston,

Massachusetts, and is a principal on the payment bond that is the subject of this action.

          4.    Defendant BERKSHIRE HATHAWAY SPECIALTY INSURANCE COMPANY

is a Nebraska corporation that maintains its principal place of business at 1314 Douglas Street,

Suite 1400, Omaha, Nebraska, and is a principal on the payment bond that is the subject of this

action.

          5.    Defendant FIDELITY AND DEPOSIT COMPANY OF MARYLAND is an

Illinois corporation that maintains its principal place of business at 1299 Zurich Way, Schaumburg,

Illinois, and is a principal on the payment bond that is the subject of this action.

          6.    Defendant ZURICH AMERICAN INSURANCE COMPANY is a New York

corporation that maintains its principal place of business at 1299 Zurich Way, Schaumburg,

Illinois, and is a principal on the payment bond that is the subject of this action.

          7.    Defendant    NATIONAL         UNION      FIRE    INSURANCE         COMPANY        OF

PITTSBURGH, PENNSYLVANIA is a Pennsylvania corporation that maintains its principal

place of business at 175 Water Street, 18th Floor, New York, New York, and is a principal on the

payment bond that is the subject of this action.



                                             Page 2 of 7
              Case 1:21-cv-02177 Document 1 Filed 08/16/21 Page 3 of 7




        8.     This is an action for damages in excess of $75,000, exclusive of interest, costs and

attorney’s fees, pursuant to D.C. Code § 2-201.02(a) for recovery against a payment bond

furnished pursuant to D.C. Code § 2-201.01(a) for non-payment of sums justly due Plaintiff for

materials and labor supplied on a construction project in the District of Columbia.

        9.     The District of Columbia is nominally named as a plaintiff pursuant to the directives

of D.C. Code § 2-201.02(b). 1

        10.    This court possesses personal jurisdiction over defendants as each has engaged in

substantial and not isolated activities in the District of Columbia.

                                               Venue

        11.    Venue lies in the District of Columbia pursuant to the provisions of 28 U.S.C.

§ 1391(b)(2) because this was the district in which a substantial part of the events or omissions

giving rise to the claim occurred.

                                     GENERAL ALLEGATIONS

        12.    Salini Impregilo S.A Healy JV (“Salini”), as general contractor, entered into that

certain Agreement identified as Contract No. 140150 dated July 10, 2017 (the “Prime Contract”)

with the District of Columbia Water and Sewer Authority (hereinafter the “District” or “Owner”)

to perform certain improvements known as the Northeast Boundary Tunnel Project, located in the

District of Columbia (the “Project”).




    1 Notwithstanding the direction in D.C. Code § 2-201.02(b) that a suit pursuant to that section
“shall be brought . . . in the Superior Court of the District of Columbia,” this Court nevertheless
has jurisdiction under 28 U.S.C. § 1332(a)(1) based on the diversity of citizenship of the parties.
See District of Columbia ex rel. American Combustion, Inc. v. Transamerica Ins. Co., 797 F.2d
1041, 1046-1047 (D.C. Cir. 1986).

                                             Page 3 of 7
              Case 1:21-cv-02177 Document 1 Filed 08/16/21 Page 4 of 7




       13.     Salini, as principal, and Defendants, collectively, as surety, furnished a payment

bond pursuant to D.C. Code § 2-201.01(a) (the “Bond”), a true and correct duplicate of which is

attached hereto and incorporated herein by reference as Exhibit A.

       14.     Under the terms of the Bond, Salini, as principal, and Defendants, collectively, as

surety, bound themselves jointly and severally for the use and benefit of all persons supplying

labor, materials and equipment for the construction and completion of the Project.

       15.     Salini subcontracted a portion of its work under the Prime Contract to JW. On or

about June 29, 2018, Salini and Plaintiff entered into Subcontract No. 140150-0023 in the original

amount of $413,580.00 (the “Subcontract”). A true and correct duplicate of the Subcontract

between Plaintiff and Salini is attached hereto and incorporated herein by reference as Exhibit B.

       16.     Plaintiff’s scope of work under the Subcontract included providing professional,

technical, or expert services in support of Salini’s drilling operations, including without limitation

medical screening, regulatory oversight for all hyperbaric-related services, hyperbaric setup and

maintenance, hyperbaric intervention staff and oxygen supply for workers on site.

       17.     Throughout the course of Plaintiff’s performance on the Project, Plaintiff and Salini

entered into a series of change orders which adjusted the contract price of the Subcontract from

$413,580 to $447,155.28.

       18.     In late 2020, Salini directed Plaintiff to mobilize to the site in January for a

hyperbaric intervention in connection with the Project to support Salini’s drill rig maintenance

operations.

       19.     In compliance with Salini’s direction, and pursuant to the terms of the Subcontract,

including its provisions for compensation for additional services beyond the original scope of

work, JW mobilized to the site to perform hyperbaric intervention services. JW’s crew was



                                             Page 4 of 7
             Case 1:21-cv-02177 Document 1 Filed 08/16/21 Page 5 of 7




mobilized to the site and available to perform hyperbaric intervention services as needed from

January 11, 2021 through and including January 24, 2021, which crew also incurred travel time on

January 10, 2021 (to travel to the job site) and again on January 25, 2021 (to return from the job

site) (collectively, the “January Hyperbaric Intervention Services”).

       20.     JW fully performed its obligations under the Subcontract, all change orders and

Salini’s directives, including but not limited to the additional hyperbaric intervention services

hours beyond the quantities originally included in the scope of the Subcontract, which services

were necessarily incurred to support Salini’s drill rig maintenance activities and the safety of the

workers engaged in those activities, and were incurred pursuant to Salini’s express directive.

       21.     JW invoiced Salini for the January Hyperbaric Intervention Services. However,

Salini failed and refused to pay the full amount due for said services.

       22.     Plaintiff furnished the last of its labor and materials within one year of this action.

       23.     All conditions precedent to the maintenance of this action have been performed,

waived or otherwise have been satisfied or occurred.

       24.     Plaintiff has retained undersigned counsel to represent it in this action and is

obligated to pay reasonable attorneys’ fees for their services rendered herein.

                                         COUNT I
                      (Action on D.C. Code § 2-201.02(a) Payment Bond)

       25.     Plaintiff re-alleges the allegations of paragraphs 1 through 24 above and

incorporates same herein by reference.

       26.     This is an action authorized under Code of the District of Columbia § 2-201.02(a)

for damages pursuant to a statutory payment bond.

       27.     Plaintiff has fully performed its obligations under the Subcontract as amended.

       28.     Plaintiff is due $203,040.64 for the January Hyperbaric Intervention Services,


                                            Page 5 of 7
              Case 1:21-cv-02177 Document 1 Filed 08/16/21 Page 6 of 7




which is the net due of the original balance of $521,602.47 for said services after application of

Salini’s partial payment in the amount of $318,561.83.

        29.    Plaintiff is also due interest at a rate of 1.5% per month on the unpaid balance,

together with its costs and disbursements, including reasonable attorney’s fees, in accordance with

Code of the District of Columbia § 27-135.

        30.    This lawsuit has been timely filed within one year of the day on which the last labor

was performed and materials were supplied by Plaintiff to the Project.

        31.    Defendants are in breach of their obligations under the Bond for failure to pay the

amounts due and owing to Plaintiff.

        32.    Plaintiff is entitled to judgment against Defendants jointly and severally for all

amounts due for work performed on the Project, in accordance with their obligations under the

Bond.

        WHEREFORE, Plaintiff demands judgment against Defendants for damages, together

with costs, prejudgment interest, attorneys’ fees and such further and other relief as the Court

deems just and proper.

                                  DEMAND FOR JURY TRIAL

        Plaintiff demands trial by jury on all issues so triable.

        DATED this 16th day of August, 2021.

                                                         GRAYROBINSON, P.A.

                                                   By:     /s/ Reese J. Henderson, Jr.
                                                         Reese J. Henderson, Jr.
                                                         Florida Bar No. 0969273
                                                         50 N. Laura Street, Suite 1100
                                                         Jacksonville, FL 32202
                                                         Telephone: (904) 598-9929
                                                         Facsimile: (904) 598-9109
                                                         Primary email:
                                                         reese.henderson@gray-robinson.com

                                             Page 6 of 7
Case 1:21-cv-02177 Document 1 Filed 08/16/21 Page 7 of 7




                                 Secondary email:
                                 maria.daniels@gray-robinson.com
                                 Attorneys for Plaintiff JW & Associates of
                                 Lakeland (Safety), LLC

                                 – and –

                                 BURNHAM & GOROKHOV, PLLC.

                           By:     /s/ Eugene Gorokhov
                                 Eugene Gorokhov, Esq.
                                 D.C. Bar ID No. 979785
                                 1424 K Street NW, Suite 500
                                 Washington, DC 20005
                                 Telephone: (202) 386-6920
                                 Facsimile: (202) 765-217
                                 E-mail: eugene@burnhamgorokhov.com
                                 Attorney for Plaintiff JW & Associates of
                                 Lakeland (Safety), LLC




                       Page 7 of 7
